Exhibit 10.2
AMENDMENT TO THE LANDSTAR SYSTEM, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN
     This amendment (this “Amendment”) to the Landstar System, Inc. Executive
Incentive Compensation Plan (the “Plan”), is hereby adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of Landstar System, Inc.
(the “Company”).
     WHEREAS, the Company maintains the Plan to enable the Company and its
subsidiaries to attract, retain, motivate and reward the best qualified
executive officers and key employees by providing them with the opportunity to
earn competitive compensation directly linked to the Company’s performance;
     WHEREAS, the Committee has determined that it is in the best interests of
the Company to amend the Plan to comply with Section 409A of the Internal
Revenue Code;
     WHEREAS, Section 6(b) of the Plan authorizes the Committee to amend the
Plan;
     NOW, THEREFORE, Section 5 of the Plan is hereby amended, effective as of
December 3, 2008, to read as follows:

“5.     PAYMENT.

     Except as may be determined pursuant to the terms of Section 4(e) or as
otherwise provided hereunder, payment of any bonus amount determined under
Section 4 shall be made to each Participant as soon as practicable after the
Committee certifies that one or more of the applicable performance objectives
have been attained (or, in the case of any bonus payable under the provisions of
Section 4(d), after the Committee determines the amount of any such bonus), but
in no event later than March 15 of the year immediately following the year in
which such bonus amount is earned.”
     Except as expressly provided herein, this Amendment is not intended to
amend any other provision of the Plan.
     IN WITNESS WHEREOF, the Committee has caused this Amendment to be duly
executed effective as of December 3, 2008.

            LANDSTAR SYSTEM, INC.
      By:   /s/ Michael K. Kneller         Name:   Michael K. Kneller       
Title:   Vice President, General Counsel and Secretary     

